Name: Commission Regulation (EEC) No 2524/78 of 27 October 1978 amending for the 15th time Regulation (EEC) No 2042/75 on special detailed rules for the application of the system of import and export licences for cereals and rice
 Type: Regulation
 Subject Matter: plant product;  tariff policy
 Date Published: nan

 No L 301 /38 Official Journal of the European Communities 28 . 10. 78 COMMISSION REGULATION (EEC) No 2524/78 of 27 October 1978 amending for the 15th time Regulation (EEC) No 2042/75 on special detailed rules for the application of the system of import and export licences for cereals and rice THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organiza ­ tion of the market in cereals (l ), as last amended by Regulation (EEC) No 1254/78 (2), and in particular Article 12 (2) thereof, Whereas Annex II to Commission Regulation (EEC) No 2042/75 of 25 July 1975 on special detailed rules for the application of the system of import and export licences for cereals and rice (3), as last amended by Regulation (EEC) No 141 1 /78 (4), provides that the export licence for maize groats and meal falling within subheading 11.02 AV of the Common Customs Tariff is valid until the end of the second month following that of issue ; whereas, in view of the present situation , the period of validity of export licences for maize groats and meal should be extended to that applicable to the majority of products processed from cereals and rice, namely until the end of the third month following that of issue ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Manage ­ ment Committee for Cereals, HAS ADOPTED THIS REGULATION : Article 1 Annex II to Regulation (EEC) No 2042/75 is hereby replaced by the Annex to this Regulation . Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 27 October 1978 . For the Commission Finn GUNDELACH Vice-President (!) OJ No L 281 , 1 . 11 . 1975, p. 1 . (2) OJ No L 156, 14. 6. 1978 , p. 1 . (3) OJ No L 213, 11 . 8 . 1975, p. 5 . (4) OJ No L 170, 27. 6 . 1978 , p. 34. 28 . 10 . 78 Official Journal of the European Communities No L 301 /39 ANNEX 'ANNEX II PERIOD OF VALIDITY OF EXPORT LICENCES A. For cereals CCT heading No Description Period of validity Until the end of the second month following that of is ­ sue 10.01 A Common wheat and meslin 10.02 Rye 10.03 Barley 10.04 Oats 10.05 B Maize, other than hybrid maize for sowing 10.07 Buckwheat, millet, canary seed and grain sorghum ; other cereals 10.01 B Durum wheat 11.01 A Wheat or meslin flour 11.01 B Rye flour 1 1 .02 A I Wheat groats and meal (common wheat and durum wheat) 11.01 E Maize flour Until the end of the fourth ' month following that of is ­ sue Until the end of the second month following that of is ­ sue 11.07 Malt Until the end of the fourth month following that of is ­ sue Other products listed in Article 1 of Regu ­ lation (EEC) No 2727/75 Until the end of the third month following that of is ­ sue B. For rice 10.06 A I 10.06 A II 10.06 B 10.06 C 11.01 F 11.02 A VI 11.02 E II e) 1 11.02 F VI 11.08 A II Paddy rice Husked rice Semi-milled or wholly milled rice Broken rice Rice flour Rice groats and meal Flaked rice Rice pellets Rice starch | 90 days 30 days Until the end of the third \ month following that of is sue '